Citation Nr: 1537709	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-25 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating in excess of 10 percent for service-connected allergic rhinitis. 

2.  Entitlement to service connection for a bilateral knee disorder (claimed as arthritis)

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hand and wrist disorders (claimed as arthritis).

5.  Entitlement to service connection for a respiratory disorder (claimed as an upper respiratory disorder to include asbestosis) as related to asbestos exposure, to include as secondary to service-connected disability. 

6.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from November 1979 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued in October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in May 2015.  A copy of the transcript of this hearing has been associated with the claims file.  

The issues of service connection for bilateral hand and wrist disorders, a respiratory disorder and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is not productive of polyps; three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting. 

2.  Although the Veteran's allergic rhinitis manifests with headaches, they are not productive of characteristic prostrating attacks averaging one in two months over the last several months.

3.  The Veteran is diagnosed to have patellofemoral pain syndrome of the bilateral knees that is not related to his active military service.

4.  The Veteran's tinnitus is not related to noise exposure during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but no higher, for service-connected allergic rhinitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 6512 and 6522 (2015).

2.  The criteria for a separate compensable disability rating for headaches as a manifestation of service-connected allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 8100 (2015).

3.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).
4.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard June 2010 letter satisfied the duty to notify provisions with regard to the Veteran's claims for service connection.

With regard to the Veteran's claim seeking a compensable disability rating for service-connected allergic rhinitis, that claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examination in September 2010 and April 2011.  The report of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering decisions in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Initial Compensable Rating for Allergic Rhinitis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claim for a higher evaluation for allergic rhinitis is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection for allergic rhinitis was granted in the September 2010 rating decision on appeal and was evaluated as zero percent disabling.  Allergic or vasomotor rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side. A maximum rating of 30 percent is warranted when polyps are present. 38 C.F.R. § 4.97 , Diagnostic Code 6522. 

The evidence, both medical and lay, indicates the Veteran's allergic rhinitis is manifested by congestion, post nasal drip, sore throat, watery eyes, sneezing and headaches.  A May 2011 report of a CT scan of the sinuses demonstrated that there was no evidence of sinus disease but there was diffuse mucosal edema of the nasal septum and nasal turbinates consistent with allergic rhinitis.  He was placed on nasal steroid spray, nasal saline irrigations, and an antihistamine.  (See June 2011 VA Addendum notes.)  

The Veteran underwent VA examinations in September 2010 and April 2011.  At the September 2010 VA examination, the Veteran reported onset of symptoms in 1979 while in service.  His current symptoms consisted of congestion in the nose that is always present but much worse in the summer, frequent sore throats also worse in the summer, occasional mild headaches, and facial pressure.  No treatment with antibiotics reported.  Rather he indicated using Benadryl and Ibuprofen with some improvement.  The examiner specifically noted that symptoms of rhinitis present were watery eyes and sneezing and that there was frequent breathing difficulty.  On physical examination, there was no evidence of sinus disease, no signs of nasal obstruction, no permanent hypertrophy of the turbinates from bacterial rhinitis, no tissue loss, no scarring and no deformity.  The diagnosis was perennial allergic rhinitis.

On examination in April 2011, the Veteran reported symptoms of difficulty breathing through the nose, congestion and rhinorrhea.  Physical examination showed abnormal nasal vestibule with erythema and edema.  The turbinates were normal; however, there was 50 percent obstruction of the nasal passages bilaterally.  There were no polyps appreciated.

After considering all the evidence, the Board finds that there is sufficient evidence to warrant a 10 percent disability rating based upon the findings at the April 2011 VA examination that the Veteran has 50 percent obstruction of both nasal passages.  Although the rating criteria provides a 10 rating when there is obstruction greater than 50 percent, the Board finds that the Veteran's symptoms are most consistent with the rating criteria for a 10 percent disability rating when taking into account his other symptoms along with the fact he has 50 percent obstruction of both nasal passages.  

The Board finds, however, that a higher disability rating is not warranted under Diagnostic Code 6522 for allergic rhinitis because the evidence fails to show the Veteran has polyps.  The Board has also considered whether a higher rating may be assigned under a different Diagnostic Code, specifically one for sinusitis.

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Under the General Formula, a 30 percent evaluation is assigned where there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The regulation defines an incapacitating episode as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The medical evidence fails to demonstrate that the Veteran has had three or more incapacitating episodes of sinusitis per year.  In fact, the private and VA treatment records available demonstrate treatment with antibiotics for only one episode of sinusitis in November 2010.  The Veteran took an initial 10 day course of Amoxil.  He, thereafter, was prescribed another 14 days of Augmentin, but he discontinued this after about a week.  He was not prescribed any more antibiotics thereafter.  Thus, although treated with antibiotics, such treatment was not prolonged (i.e., four to six weeks).  In April 2014, the Veteran phoned into the Primary Care Telephone line reporting having a "sinus infection" for three days.  Although he requested antibiotics, it was recommended that he use Zyrtec, Mucinex and nasal lavage to treat this condition and, if not improved by the next Monday, to call in again.  He was informed that, if the primary care physician recommended antibiotics, he would be informed.  There is no record thereafter indicating he was prescribed antibiotics.

In addition, the Veteran did not report a history of sinusitis at the September 2010 VA examination nor was there objective evidence of sinus disease.  At the April 2011 VA examination, he denied a history of incapacitating episodes of sinusitis, but reported having two episodes of non-incapacitating episodes over the prior year.  There was not, however, objective evidence of sinus disease on examination.

Finally, at the Board hearing, the Veteran testified that he has sometimes gotten a sinus infection in the spring.  

Based on the foregoing evidence, the Board finds that a disability rating higher than 10 percent is not warranted under the General Formula for rating sinusitis as the evidence fails to demonstrate the Veteran has had incapacitating episodes of sinusitis requiring extended treatment with antibiotics three or more times a year or more than six non-incapacitating episodes of sinusitis in a year.  

In addition to reporting symptoms of congestion, post nasal drip, sore throat, and watery eyes, the Veteran has related that he gets headaches because of his allergic rhinitis.  At the September 2010 VA examination, he reported having occasional mild headaches.  At the Board hearing, he testified that he has mild headaches most of the time, which worsen if he does not take his medication; however, they do not make him bedridden.  

The Board notes that the rating criteria for allergic rhinitis do not take headaches into account when evaluating this disability.  In this regard, it is noted that, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately unless the conditions constitute the same disability or the same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  The appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.

In the present case, the symptomatology of the Veteran's headaches is separate and distinct from the symptomatology used to evaluated allergic rhinitis under Diagnostic Code 6522.  Consequently, the Veteran's headaches may be rated separately if they rise to a compensable level of disability.  The Board finds, unfortunately, that they do not.

The Board notes that there is not a diagnostic code specifically for rating the Veteran's type of headaches.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In the present case, the Veteran's headaches are most consistent with the rating criteria for migraine headaches in Diagnostic Code 8100 as this is the only Diagnostic Code that evaluates headaches in VA's rating schedule.  Diagnostic Code 8100 provides for a 10 percent evaluation for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches where there is characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Although the Veteran's sinus headaches appear to occur frequently based on his testimony at the Board hearing, there is no indication in the record that they are productive of characteristic prostrating attacks.  In fact, the Veteran has described his headaches as mild and has denied that they cause him to be bedridden.  Consequently, the Board finds that the evidence does not establish that a separate compensable disability rating is warranted for the Veteran's headaches that are related to his service-connected allergic rhinitis.

Finally, the Board must consider whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected allergic rhinitis.  The Veteran's disability is manifested by nasal obstruction, congestion, post nasal drip, water eyes, sore throat, sneezing and headaches.  Although the rating criteria in Diagnostic Code 6522 do not contemplate the Veteran's headaches in evaluating his allergic rhinitis, as discussed above, a separate rating under Diagnostic Code 8100 was considered but not found warranted based upon the evidence.  In addition, the rating criteria for evaluating sinusitis does consider headaches and, therefore, that symptom was considered in determining whether a higher disability rating was warranted under that rating criteria.  Consequently, the Board finds that the rating schedule adequately contemplates all of the Veteran's symptoms in evaluating his service-connected disability; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is in favor of finding that a disability rating of 10 percent, but no higher, is warranted for the Veteran's service-connected allergic rhinitis.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Bilateral Knee Disorder 

The Veteran contends that he has arthritis of the bilateral knees as a result of his active military service during which he worked as a mechanic.  He contends that his current bilateral knee arthritis is because, while in service, he worked constantly on his knees doing brake jobs, changing tires, and crawling under vehicles to do maintenance.  He has also stated that he believes his bilateral knee arthritis may be related to a fall during service in which he incurred ankle sprain and a blood clot in his left leg that he also had in service.

The service treatment records do not show any injury to, complaints of or treatment for the knees during service.  At the time of his separation examination in September 1983, he reported a history of foot trouble which referred to a severe left ankle sprain he had in February 1983.  On examination, no abnormalities of the knees was noted.

Post-service medical evidence does not show treatment for any knee problem until 2004.  Private treatment records show he was seen initially in April 2004 for complaints of pain and swelling in the right knee.  The history noted shows he reported having this for some time and it had gotten worse.  It was also noted that he was recently hospitalized and was diagnosed with having rheumatoid arthritis.  The impression was that the findings (based on the physical examination and a recent magnetic resonance imaging (MRI) study) were clinically consistent with rheumatoid arthritis and the fluid from the right knee was aspirated.

Later in April 2004, the Veteran underwent a consultation for rheumatoid arthritis.  A long history of mild knee stiffness was noted, as well as that the patient developed pneumonia on approximately March 15 and then on approximately March 20th developed muscle spasms in the back and neck; diffuse swelling of the bilateral wrists, fingers, shoulders, knees and ankles; and stiffness described as "couldn't move."  The impression was inflammatory arthritis - rheumatoid versus reactive arthritis (possible chlamydial pneumonia).  On follow up in July 2004, the Veteran reported he was no longer having difficulty with his knees; rather pain was in the bilateral thumb joints and his entire back.

Subsequent private medical evidence appears to be contradictory as to whether the Veteran has rheumatoid or some other type of inflammatory arthritis versus osteoarthritis or some other condition explaining his arthralgias.  In an October 2007 statement, the Veteran's private primary care physician stated that he has osteoarthritis of both knees with occasional attacks of inflammatory arthritis at which time he is unable to walk and becomes very stiff in the joints all over.  

In contrast, a February 2007 MRI study of the left knee demonstrated an abnormal appearance of the anterior cruciate ligament, possibly a partial tear; a small ganglion cyst in the anterior cruciate ligament; fluid posterior to the medial femoral condyle probably related to bursitis; and an abnormal signal throughout the posterior horn of the medial meniscus consistent with intrasubstance degeneration.  In March 2007, the Veteran underwent reevaluation by the orthopedist that saw him in April 2004, and her impression was that he had bilateral patellofemoral arthritis of the knees with a questionable degenerative type of medial meniscal tear in the left knee; however, she did not feel that the anterior cruciate ligament was torn.  Later in March 2007 the Veteran underwent arthroscopic surgery of the left knee that verified an anterior torn medial meniscal flap tear (which was resected), medial femoral condyle osteochondral defect, and an inflamed anterior synovium (with partial synovectomy).  During the surgery, it was confirmed that there was no tear of the anterior cruciate ligament.  

In June 2007, the Veteran was also reevaluated for rheumatoid arthritis.  In a letter to the Veteran's primary care physician, the consulting physician stated that he had seen the Veteran a few years ago and was never really given a clear diagnosis for his diffuse joint pains.  This physician's current impression was that he really had no clear explanation for the Veteran's diffuse musculoskeletal pain as his examination remained negative for any distinct signs of underlying joint inflammation or damage.  A June 2007 MRI study of the right knee demonstrated abnormal signal in the posterior horn of the medial meniscus consistent with intrasubstance degeneration.  

In a July 2007 follow up letter to the Veteran's primary care physician, this physician stated that labs drawn the previous month confirmed a negative rheumatoid factor and negative CCP antibody test, with a negative ANA screen as well.  Also a whole body scan was noted to show no significant or symmetric uptake in the knee joints.  His impression was that there were no clinical features at that time to suggest any inflammatory arthritis.  Rather he suspected the Veteran may be developing degenerative changes in his knees.

In addition, these private treatment records show the Veteran had an occupational history of being a carpet layer/installer and using his knees to stretch and lay down carpet.

VA treatment records show the Veteran started treatment with VA in October 2007.  At this initial primary care visit, he reported having osteoarthritis of the knees since 2005 and had had diagnostic evaluation of joint fluids in the past.  He related he had been evaluated by a rheumatologist and was diagnosed with osteoarthritis.  He reported an occupational history of working in the family business as a carpet layer but that he had been trying to get disability for three years due to osteoarthritis.  The assessment was osteoarthritis.  Subsequent treatment records continued the diagnosis of osteoarthritis without diagnostic work up to confirm the presence of osteoarthritis in his knees.

In support of his claim, the Veteran has submitted two letters from his private primary care physician.  In one received in November 2010, she stated that the Veteran has bilateral knee pain and intermittent flare ups of effusion of the knees with decreased range of motion.  She noted that the Veteran related that he had a left ankle fracture while in the Air Force and that traumatic injuries such as this can lead to arthritis developing in joints of the involved extremity.  Thus, she opined that his knee condition is as likely as not caused by the skating accident while on active duty.  In a second statement received in August 2011, this physician again opined that the Veteran had an accident while in active duty that could be an associated cause of his current joint complaints.  

In relation to this claim, the Veteran underwent VA examination in September 2010 and April 2011.  At the September 2010 VA examination, the Veteran reported the onset of bilateral knee pain was in 1995 ("about 15 years ago").  He denied a history of trauma to the knees.  Subjectively, he reported having giving way, instability, pain, stiffness, weakness, incoordination, decreased speed and popping in the bilateral knees.  He reported his usual occupation was carpet installer but that he currently was not working having retired in 2004 due to medical problems (arthritis).  On physical examination, he was found to have crepitation of the bilateral knees.  His range of motion was 0 to 110 degrees bilaterally with objective evidence of pain with active motion.  All ranges of motion were performed with three repetitions and remained essentially the same.  X-rays of the left knee were negative.  X-rays of the right knee showed mild degenerative joint disease.  The diagnosis given by the examiner, however, was patellofemoral syndrome of the bilateral knees.  The examiner explained that, although the X-rays showed mild degenerative joint disease of the right knee, the symmetry of the symptoms and findings suggest that a bilateral mechanical patellofemoral syndrome is the primary pathological diagnosis.  

The examiner was asked to render an opinion as to whether the Veteran's bilateral knee condition is related to ankle and knee conditions in service.  The examiner opined that the Veteran's current bilateral knee condition/disability is not caused by or a result of (or related to) an ankle or knee condition in service.  In providing a rationale, the examiner noted that the Veteran was seen on June 6, 1983 for a left knee condition that was diagnosed and treated as a blood clot.  At that time was also noted transverse white bands on all fingernails and the Veteran was diagnosed with leukonychia, but no clarification of this finding was found in the record.  The VA examiner also noted that the Veteran was seen for an injured left ankle on February 13, 1983 with a diagnosis of fractured malleoli; however, that diagnosis was changed on February 14,1983 to a severe sprain and a diagnosis of sprain was repeated on February 26, 1983.  The VA examiner stated that the Veteran's knee and ankle conditions appear to be completely explained by the occurrence of a clot and a sprain, respectively.  During the examination for the blood clot, it was noted that the Veteran had leukonychia.  This finding can be associated with psoriatic arthritis; however, no other findings or diagnosis of psoriatic arthritis were found in the service records and no current findings support this diagnosis.  In summary, the examiner opined that the Veteran's bilateral knee condition was not caused by or a result of (related to) the ankle and knee conditions in service.  

On VA examination in April 2011, the Veteran again reported the onset of bilateral knee pain about 15 years ago (1995).  Previous treatment was noted to include arthroscope of left knee, joint aspiration of right knee, and cortisone shots in 2004.  At this examination, the Veteran reported that this injury or disease occurred during active service and after active service.  He reported his prior occupation was a gas station owner.  Current subjective symptoms reported included pain, stiffness, instability, weakness, decreased speed, snapping, popping and limited motion.  He also reported symptoms of inflammation of swelling and tenderness but denied flare-ups.  On physical examination, muscle strength was normal.  There was no atrophy, spasm, joint swelling, effusion, tenderness, laxity or ankylosis.  There was crepitus of both knees noted but no mass, clicks, snaps, grinding, instability, patella abnormality, meniscus abnormality or abnormality of the tendons or bursae.  Range of motion of the right knee was from 0 to 110 degrees without objective evidence of pain on active motion.  Range of motion of the left knee was from 0 to 105 degrees without objective evidence of pain on active motion.  All ranges of motion performed with three repetitions and remained essentially the same.  X-rays of the left knee were negative.  X-rays of the right knee showed mild degenerative joint disease.  The diagnosis was again patellofemoral syndrome of the bilateral knees.  The VA examiner explained that, although the X-rays demonstrated right-sided arthritis, given the symmetry of findings, the condition most likely responsible for the majority of the Veteran's symptoms would appear to be patellofemoral syndrome.  

The VA examiner was asked to provide a medical opinion as to whether the Veteran's current bilateral knee condition is related to his military occupational specialty as a mechanic.  The VA examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's bilateral patellofemoral syndrome was caused by or a result of his military occupational specialty as a Mechanic.  In setting forth a rationale, the VA examiner noted that the service treatment records were again reviewed and no diagnosis or clinical findings of patellofemoral syndrome were located.  The VA examiner commented that there is some medical evidence that certain occupations are associated with an increased risk of cartilage damage of the knee.  He referred to one article that cited an odds ratio of 1.8 for occupations associated with repetitive squatting/kneeling and heavy lifting; however, he stated that the evidence was very weak with a 95 percent confidence interval including values very close to one.  ("Occupation-related squatting, kneeling, and heavy lifting and the knee joint:  a magnetic resonance imaging-based study in men" at J. Rheumatol. 2008, Aug 35(8): 1645-9).  He also stated that this study was performed in a relatively elderly population with a longer history of occupational exposure and appears less apt to apply to this Veteran's case.  The examiner noted that the Veteran departed service in 1983 and established care at the VA in 2007.  The first clinical entry refers to a history of osteoarthritis of the hands, knees, back and feet evaluated by a rheumatologist previously.  An MRI of the right knee dated June 11, 2007 was located in the claims file.  Supporting notes from the Veteran's private physicians dated in 2007 and 2010 refer to knee pain and osteoarthritis; however, they do not provide a diagnosis of patellofemoral syndrome nor do they provide detailed clinical information with regard to the condition from the date of separation to 2007.  There is, therefore, a gap in the medical records of some 25 years with regard to the Veteran's knee conditions.  Given the two separate diagnoses of patellofemoral syndrome and osteoarthritis, the lack of medical data concerning the knees in service, and the 25 years of sparse clinical data, the examiner opined that the Veteran's current right and left knee patellofemoral syndrome are less likely as not (less than 50/50 probability) caused by or a result of his military occupational specialty as a mechanic.

Initially the Board finds that the evidence clearly demonstrates that the Veteran has a current bilateral knee disorder although it appears the exact disorder has been at question throughout his treatment.  Initially it was thought he had an inflammatory arthritis, such as rheumatoid arthritis.  (See the 2004 private treatment records; June 2007 Adult Medical Report for SS or SSI Disability Benefits completed by the Veteran's private primary care physician.)  Subsequent work up in 2007, however, ruled out the presence of any inflammatory arthritis.  Other evidence shows some type of degenerative process.  (See February 2007 MRI report of left knee; June 2007 MRI report of right knee; July 2007 letter from Veteran's private rheumatology to his private primary care physician).  He was even thought to have osteoarthritis of the bilateral knees.  (See October 2007 letter from Veteran's private primary care physician, as well as her treatment notes from 2007; October 2007 initial VA Primary Care note.)   

In contrast, both VA examiners diagnosed patellofemoral syndrome of the bilateral knees based upon physical examination and X-rays of the knees.  (See September 2010 and April 2011 VA examination reports.)  The examiners explained that, although X-rays of the right knee confirmed the presence of mild degenerative joint disease, a diagnosis of patellofemoral syndrome was more appropriate given the symmetry of the symptoms and findings.  

Whatever the actual diagnosis is, the Board finds that the probative and persuasive evidence fails to establish that the Veteran's current bilateral knee disorder is related to his military service, especially his military duties as a mechanic or to other events or injuries in service.  Although the Veteran has strongly argued that his military duties as a mechanic are what caused his current bilateral knee problems, the Board finds that his statements lack credibility because of inconsistencies between his statements made to VA in seeking compensation and those seen elsewhere in the record.  

The post-service medical records and Social Security Administration records (related to his 2004 claim for disability benefits) fail to demonstrate that the Veteran at any time related to his treating physicians or to the Social Security Administration, including to his attorney, that his current problem with his knees is related to his military service.  Rather he relates his knee problems to either his occupation as a carpet and flooring installer for 10 years or to an episode of illness in March 2004 that caused severe stiffness in all his joints for which he was hospitalized.  For example, in a handwritten letter to his attorney dated July 30, 2007, the Veteran said:  "I grew up in the carpet and flooring business.  When I moved back to Albany in 1994, I started back into flooring installation in business for myself.  Lifting heavy rolls of carpet and moving furniture and constantly being up and down on my knees all the time has just worn me out."  (Emphasis added.)  In another handwritten letter to his attorney dated July 29, 2008, the Veteran stated:  I was a carpet and flooring installer for 10 years.  The constant lifting of carpet, tools and heavy furniture has taken a toll and my whole body as well as my wrists.  As a floor installer, you spend most of your time on your hands and knees.  This type of work is very hard on your body and joints.  I worked as long as I could in this field, but when I got sick and was hospitalized in 2004, I could no longer work much less do most of my daily activities as I had before."  (Emphasis added.)  Thus, it is only in seeking disability compensation from VA that the Veteran has related that his current bilateral knee problem is due to his being a mechanic in the military.  

Also, in direct contradiction to the Veteran's contention to VA that his current bilateral knee problem is due to his military service is a statement dated August 20, 2007, from the Kentucky Department of Veterans Affairs that was submitted to the Social Security Administration in support of the Veteran's application for disability benefits.  It appears this letter was submitted to demonstrate that the Veteran had no entitlement to VA benefits as it states the "veteran would be exempted from a VA pension do (sic) to no 'war time service'," and that the "veteran stated he had no medical problems or injuries while serving with the U.S. Air Force ..." but that he is "eligible for VA health care."  The statement that the Veteran stated he had no medical problems or injuries while serving is in direct conflict with his current claim to VA that he has disability resulting from his military service.

Furthermore, in adjudicating his claim before VA, the Veteran has consistently failed to apprise VA of his occupation as a carpet and flooring installer except for one time.  The Veteran did report at the September 2010 VA examination that his usual occupation was carpet layer.  At the April 2011 VA examination, however, he reported his occupation as "gas station owner."  At the Board hearing, he related running a car lot and gas station after service.  In fact, he testified that he had "tried to stay away from" any physical work after he got out of the military because he was "limited what I could do" and "just couldn't do it."  (See May 2015 Board hearing transcript, p. 26.)  Yet, the Social Security Administration records clearly show his report that he worked from January 1994 to March 2004 as a self-employed carpet installer, which job required him to walk, stand, kneel, crouch, crawl and lift 10 to 50 pounds frequently and 75 to 80 pounds occasionally on any given day.  In other words, he worked a job that required heavy physical work for 10 years immediately prior to his stopping work in March 2004.  

The Board acknowledges that, according to the Social Security Administration records, the reports that the Veteran ran a car lot and a gas station are not false.  The Social Security Administration records show the Veteran reported he had owned several other businesses besides the carpet laying one, including a gas station, a car lot and an antique store, which he closed in 2006; however, he stated he hired others to run them.  Significantly though, the Social Security Administration records, along with the private and VA treatment records, clearly demonstrate the Veteran's report of also being self-employed as a carpet and flooring installer for 10 years prior to his stopping that work in March 2004.  Hence, the Veteran's reports of his occupational history to VA, although not false, did not provide a thorough statement of his occupational history that was significant for physical work - something the Veteran reported at the Board hearing he avoided after service.  

Additionally, the Board finds concerning the differences between the Veteran's report of his work performance in service and that shown in his performance appraisals from his service personnel records.  In a January 2011 statement in support of his claim, the Veteran stated:  "Going to the medical unit was several times a week off and on.  Needless to say I was not popular with my immediate supervisor who continually gave me a hard time about not being at work or, when I did work, I wasn't able to keep up with the other mechanics there....  I was often forced to work in a hostile environment, not feel well and up to it, but I tried my best to work anyway."

In contrast, the Veteran's performance rating reports from his service personnel records for each year of his active military service show he was thought of with high regard by his supervisors.  He received fairly high scores each year, scoring mostly 8's and 9's (9 being the highest) with a few 7s.  In addition, his supervisors used terms like "exceptional," "excellent," "outstanding," "superior," "highly proficient," and "highly satisfactory" to describe the Veteran and his work.  They also commended him on his positive "can do" attitude, his willingness to continually try to improve his skills, his ability to get along with others and his willingness to work hard and go above and beyond.  Several times his supervisor stated that the Veteran's work helped his unit achieve a specific goal or recognition.  He was called an "excellent airman" and an "asset to his unit."  These performance reports do not sound like they are related to someone who had difficulties keeping up with his work or whom his supervisors thought was slacking off because he was going to sick call a lot.  

After considering the above inconsistencies in the record between what the Veteran has reported in support of his claim for VA disability benefits and what the contemporaneous records show, the Board does not find the Veteran's statements and testimony as to the cause of his current bilateral knee disorder to be credible.  Lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the contemporary evidence against lay statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board concludes, therefore, that the Veteran's assertions lack probative weight in establishing that his current bilateral knee disorder is related to his military service.

Furthermore, the Board finds that the Veteran's private primary care physician's statements from November 2010 and August 2011 carry little to no probative weight.  In the November 2010 opinion, this physician stated that the Veteran has bilateral knee pain with intermittent flares of effusion and decreased range of motion.  She then stated that the Veteran notes he had a left ankle fracture while in the Air Force and traumatic injuries such as this can lead to arthritis developing in joints of the involved extremity.  Thus, she opines that his knee condition is as likely as not caused by the skating accident while on active duty.  Of significance, however, she did not indicate the Veteran is diagnosed to have arthritis in either knee much less of the left lower extremity.  In addition, her opinion and rationale only apply to the left knee leaving no opinion or rationale as to what the in-service cause of the right knee disorder is.  Finally, although she is not incorrect that the Veteran sustained a left ankle injury in service from a skating accident as this is shown in the service treatment records, it was determined to be a sprain rather than a fracture.  These problems with the private physician's medical opinion affect its probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

As for the August 2011 medical opinion, she merely states that the Veteran had an accident while in active duty that "could be" an associated cause of his current joint complaints without providing any rationale for that opinion.  Id.  Furthermore, the Board finds this opinion to be speculative as it was not phrased in definitive terms.  Service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. §  3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus the opinion does not have the required degree of medical certainty required for service connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Consequently, the Board finds the most probative and persuasive evidence of record fails to demonstrate that the Veteran's current bilateral knee disorder is related to his military service.  The Veteran's service treatment records fail to demonstrate any injury to or treatment for either knee during his active service.  The Veteran reported at both VA examinations that the onset of his bilateral knee pain was in 1995.  Significantly the record shows that this was after he started his carpet and flooring installation business.  Furthermore, although the 2004 private medical treatment records show the Veteran's report of having bilateral knee pain for a while, it is significant that it was only after the hospitalization in March 2004 that the Veteran sought treatment for problems with his knees but there was no diagnosis of osteoarthritis at that time and the diagnosis of rheumatic arthritis was subsequently determined to be unsubstantiated.  Also significantly, in July 2004, he reported he was no longer having difficulty with his knees.  He did not seek treatment again for almost three years and only after having a new twisting type injury to the left knee.  Moreover, in 2007, except for his complaints due to the new injury to the left knee, the Veteran usually complained about pain and stiffness in all his joints, just worse in his knees, hands, and feet, with the onset being after the hospitalization in March 2004.  

The Board finds that the above evidence demonstrates that the Veteran's current bilateral knee problem did not have its onset until after he started his carpet and flooring installation business in 1994, that it worsened for a short period of time after the March 2004 hospitalization with improvement by July 2004, and then a worsening thereafter such that, by 2007, his knee problem became bad enough to require treatment - in part because of a new injury to the left knee and in part as a continuation of the problems he had previously.  Clearly this evidence establishes that the Veteran's current bilateral knee disorder had its onset many years after his discharge from active military service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  Furthermore, insofar as the Veteran has alleged that he has had knee problems since service, standing alone, such allegations are not plausible in light of the absence of continuous symptomatology in the medical evidence of record.  See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  

Even more persuasive are the medical opinions by the VA examiners that fail to relate the Veteran's current bilateral knee problem (diagnosed as patellofemoral syndrome) to his military service, to include as due to a left ankle sprain, a left leg blood clot or his duties as a mechanic in service.  The Board finds these medical opinions to be highly probative as they are clearly based upon a review of the entire record in addition to the Veteran's reported history, as well as supported by suitable rationales.  The Board acknowledges that the VA examiners did not comment on the Veteran's occupational history of being a carpet installer for 10 years or on the March 2004 illness for which he was hospitalized for stiffness in all his joints; however, this evidence is unfavorable to the Veteran's claim (as discussed above) and would only have further supported the examiners' negative medical opinions.  

Consequently, after considering all the evidence of record and weighing it accordingly, the Board finds that the preponderance of the evidence is against finding that service connection for the Veteran's current bilateral knee disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran contends that he has tinnitus as a result of noise exposure during his military service.  Specifically, he testified at the May 2015 Board hearing that he was exposed to excessive noise in service from working at the end of a runway where they spread C5 Galaxies.  He stated that, even though they wore earplugs, there were times where they had to take them out, for example, in order to hear a motor running and adjust the valves.  So his proximity to the C5 Galaxies daily for eight to ten hours a day for four years is what he think affected his ears.  

Service treatment records show that the Veteran considered himself to be exposed to hazardous noise because of his in-service occupation of General Purpose Mechanic.  On an October 1982 Occupational Health Physical, the Veteran stated that he believed his working environment to be noisy because of the location of the shop and compound at the end of the runway.  He stated that it was "so bad, you have to cover up your ears when planes pass and stop talking to someone when they go over."  However, there was no report from the Veteran that he had tinnitus at that time.  In addition, audiometric testing showed no hearing loss was present.  Furthermore, the remaining service treatment records are silent for complaints of or treatment for tinnitus.  On his separation examination in September 1983, although he marked "Yes" to having a history of ear, nose and throat trouble, it was noted that this referred to frequent upper respiratory infections since 1980.  There was no report of tinnitus nor was there any abnormal finding of the ears on examination.

VA and private treatment records are silent for any complaints of or treatment for tinnitus.  The Veteran's private primary care physician, however, submitted a statement in November 2010 in which she stated:  "The patient also gives a history of working at the end of airport runways while in service, and he believes the noise in this environment is the loudest noise exposure he has experienced in his lifetime.  He has tinnitus that is as likely as not related to nerve damage from that military noise exposure."

On VA examination in September 2010, the Veteran reported the motor pool was located at the end of the runway at Norton Air Force Base in California.  He reported that they frequently worked outside and the noise of the planes taking off was very loud.  He stated that hearing protection was not utilized.  His service treatment records, however, indicated that hearing protection was issued. Occupationally, the Veteran reportedly worked installing carpet for approximately ten years, but had not worked since 2004.  The Veteran denied any recreational noise exposure other than the seasonal use of lawn care equipment.  As for tinnitus, the Veteran reported that he has had ringing in his left ear for approximately ten years that is constant.  Audiometric testing showed hearing was within normal limits.  The diagnosis was normal bilateral hearing with left-sided tinnitus reported.  In response to a request for a medical opinion, the examiner opined that the Veteran's current tinnitus is less likely as not caused by or the result of military noise exposure.  The rationale for this opinion was that the service treatment records were silent for complaints of hearing difficulty or tinnitus and the evidence indicated that the Veteran's hearing was not damaged while he served in the Air Force.  Tinnitus is most commonly a symptom of hearing loss.  Thus, the examiner stated that, given the amount of time that has passed since the Veteran's military service and the absence of evidence indicating that his hearing was damaged while he was in the service, it is impossible to establish a causal relationship between the current complaints of tinnitus and military noise exposure.  

After considering all the evidence, the Board finds that the most probative and persuasive evidence establishes that the Veteran's current tinnitus is not related to noise exposure during military service.  Although his report of noise exposure in service is competent and appears to be consistent with the places, types and circumstances of his service, there is no indication that the Veteran's current tinnitus had its onset at the time of such exposure or shortly thereafter.  Rather, by the Veteran's own report at the VA examination, the onset of his left ear tinnitus was around 2000, many years after his discharge for active military service.  The absence of tinnitus in the service treatment records or of persistent symptoms at separation, along with the first evidence of tinnitus being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson, 230 F.3d at 1333. 

Moreover, although the Veteran's private primary care physician opined that the Veteran's current tinnitus is related to nerve damage from his military noise exposure, no rationale was provided for this opinion.  Thus, the Board finds that it lacks probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295 (2008).

Rather the Board finds that more probative and persuasive medical opinion is the  VA examiner's opinion that the Veteran's current left ear tinnitus is not caused by or the result of military noise exposure.  That opinion is highly probative as the examiner clearly based it upon a review of the entire record and is supported by a rationale that discusses the evidence of record and why it supports the opinion rendered.  

Consequently, after considering all the evidence of record and weighing it accordingly, the Board finds that the preponderance of the evidence is against finding that service connection for the Veteran's current tinnitus is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial increased rating of 10 percent for allergic rhinitis is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to service connection for bilateral knee disorder is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that remand of the remaining claims for service connection is warranted for additional development.

With regard to the Veteran's claim for service connection for bilateral hands and wrists disorder (claimed as arthritis), the Board notes that the Veteran initially claimed arthritis in his hands; however, based upon his multiple statements, it is clear that the Veteran considers his wrists to be part of his hands and that he has arthritis and other problems in his wrists as well as his hands.  Thus, the Board has recharacterized the issue on appeal to clarify that the scope of the Veteran's claim includes both his hands and wrists.

The Board finds that the prior VA examinations conducted in September 2010 and April 2011 are inadequate as they fail to consider all manifestations of the Veteran's current bilateral hand and wrist problems and failed to consider both favorable and unfavorable evidence of record.  These examinations merely considered whether the Veteran had a problem only of his hands, specifically arthritis.  When arthritis was not shown on X-rays, the examiners opined that there was no evidence that the Veteran's current hand problem was related to his military service.  Neither examiner considered that the Veteran's complaints were not just about his hands but also his wrists.  In addition, neither examiner discussed favorable evidence of record, to include the report in an October 2007 private treatment record that an MRI of the L wrist showed the Veteran has arthritis in that wrist, VA treatment records showing a diagnosis of carpal tunnel syndrome bilaterally (although not confirmed by electromyogram), and VA treatment records show the Veteran has had recurrent cysts in the wrists.  Finally, it is not clear whether either examiner considered the Veteran's history of being a carpet and flooring installer for 10 years or his history of illness in March 2004 for which he was hospitalized for possible acute renal failure and stiffness in all of his joints.  These facts may be significant as they may indicate an intercurrent cause of the Veteran's current bilateral hand and wrist problems.

Thus, remand is necessary to obtain a new VA examination to determine all disorders the Veteran currently has involving his hands and wrists and to obtain medical opinions as to their etiology.

With regard to the Veteran's claim for a respiratory disorder (claimed as asbestosis), the first complaint of shortness of breath was in June 2010 as seen in the VA treatment records.  Based upon the results of a CT scan of the chest and pulmonary function tests (PFTs) that were normal, the assessment was that the Veteran has some type of reactive or obstructive airway disease such as emphysema or asthma.  The Veteran underwent VA examination in September 2010 and April 2011 and both examiners diagnosed him to have small airway disease that is causing the Veteran's shortness of breath.  At the May 2015 Board hearing, the Veteran testified that he believes his current respiratory disorder is related to his service-connected allergic rhinitis.  Both VA examiners have rendered medical opinions as to whether the Veteran's current respiratory disorder is directly related to asbestos exposure from brake dust during his military service.  In addition, the April 2011 VA examiner rendered an opinion as to whether the Veteran's current respiratory disorder is related to chest pains he had during his military service.   Neither examiner, however, has provided an opinion as to whether it is secondary to the Veteran's service-connected allergic rhinitis.  Consequently, remand is warranted to obtain such an opinion.

With regard to the Veteran's claim for service connection for sleep apnea, the evidence shows he was diagnosed with obstructive sleep apnea in 2005 by a private physician.  The Veteran has claimed that his obstructive sleep apnea was caused by or aggravated by his allergic rhinitis, small airway disease or heart condition.  (See December 2010 Report of General Information, April 2011 VA examination report, and May 2015 Board testimony.)  The Board notes that the Veteran is service-connected for allergic rhinitis and tricuspid and mitral regurgitation.  The Veteran underwent VA examination in April 2011.  The examiner provided a negative opinion as to whether the Veteran's obstructive sleep apnea is related to his small airway disease.  Although not asked to provide an opinion as to whether the Veteran's obstructive sleep apnea is related to his allergic rhinitis, the Veteran raised that issue and so the examiner rendered a medical opinion that the Veteran's obstructive sleep apnea is less likely than not related to his service-connected allergic rhinitis.  Rather, the examiner stated that the most likely cause is the Veteran's obesity.  The examiner did not, however, opine as to whether the Veteran's allergic rhinitis has aggravated his obstructive sleep apnea.  Remand is warranted to obtain such an opinion.

Furthermore, an opinion as to whether the Veteran's obstructive sleep apnea is secondary to (i.e., proximately due to, related to or aggravated by) his service-connected tricuspid and mitral regurgitation should also be obtained on remand.

Finally, the Board notes that the last VA treatment records associated with the claims file are from August 2014.  It appears the Veteran currently gets all his treatment at the VA Medical Center in Lexington, Kentucky.  As VA treatment records are constructively in the Board's possession, updated treatment records should be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his VA treatment records from the Lexington, Kentucky VA Medical Center since August 2014.

2.  Thereafter, the Veteran should be scheduled for appropriate examination(s) to determine the current nature of all bilateral hand and/or wrist disorders to include, but not limited to, osteoarthritis, carpal tunnel syndrome and ganglion cyst (as demonstrated in VA and private treatment records).  All necessary diagnostic tests and/or studies should be conducted.  

After reviewing the claims file and examining the Veteran, the examiner should render appropriate diagnoses of all disorders present involving the Veteran's hands and wrists.  For each disorder identified, the examiner should opine whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to any event, injury or disease incurred during service.  Specifically, the examiner should consider the Veteran's contentions that his current hand and/or wrist disorder(s) is related to the following:  (a) his duties as a mechanic in service, to include work in the tire shop as well as performing general maintenance of military vehicles such as brake jobs that involved a lot of crawling, and (b) a fall he had in service in February 1983, which as a result of he sustained a sprained ankle, and during which he has stated he landed on the palms of his hands (see May 2015 Board hearing transcript, p. 20-21).  In rendering an opinion, the examiner should also consider the Veteran's occupational history of being a carpet and flooring installer/layer from 1994 to 2004 and a March 2004 hospitalization for possible acute renal failure and stiffness in all of his joints.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  The Veteran's claims for service connection for a respiratory disorder and obstructive sleep apnea should also be forwarded to an appropriate examiner(s) with the requisite expertise to provide adequate medical nexus opinions, to include returning them to the examiner who conducted the April 2011 VA examination, if available.  THIS REQUEST IS FOR MEDICAL OPINIONS ONLY.  The Veteran should not be scheduled for an in-person examination unless requested by the examiner responding to the below medical opinion requests.  

After reviewing the Veteran's claims file, the examiner should respond to the following inquiries:

(a) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current respiratory disorder (diagnosed as small airway disease) is proximately due to, related to or aggravated by his service-connected allergic rhinitis?  [The examiner is informed that "aggravation" refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]  In rendering an opinion, the examiner should consider the Veteran's occupational history of being a carpet and flooring installer/layer from 1994 to 2004, a gas station owner, or car lot owner.
(b) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's obstructive sleep apnea is aggravated by his service-connected allergic rhinitis?  [The examiner is informed that "aggravation" refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]  
(c) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's obstructive sleep apnea is proximately due to, related to or aggravated by his service-connected tricuspid and mitral regurgitation?  [The examiner is informed that "aggravation" of refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]  

The examiner should give a detailed explanation for the reasons for each opinion provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  After ensuring that all additional development has been accomplished and adequate for rating purposes, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


